Citation Nr: 9913439	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  91-38 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder secondary to post-gastrectomy and 
gastrojejunostomy syndrome.  

2.  Entitlement to an evaluation in excess of 20 percent for 
post-gastrectomy and gastrojejunostomy syndrome, prior to 
February 22, 1995.  

3.  Entitlement to an evaluation in excess of 40 percent from 
February 22, 1995 to October 5, 1998, for post-gastrectomy 
and gastrojejunostomy syndrome.  

4.  Entitlement to an evaluation in excess of 60 percent 
beginning October 6, 1998, for post-gastrectomy and 
gastrojejunostomy syndrome.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1956 to November 
1957.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a December 1989 
rating decision of the San Juan, Puerto Rico Regional Office 
(hereinafter "the RO") which denied service connection for 
an acquired psychiatric disorder secondary to post-
gastrectomy and gastrojejunostomy syndrome.  A 20 percent 
disability evaluation was also continued for the veteran's 
service-connected post-gastrectomy and gastrojejunostomy 
syndrome.  A May 1998 rating decision increased the 
disability evaluation assigned for the veteran's service-
connected post-gastrectomy and gastrojejunostomy syndrome to 
40 percent effective February 22, 1995.  A January 1999 
rating decision increased the disability evaluation assigned 
for the veteran's service-connected gastrointestinal disorder 
to 60 percent effective October 6, 1998.  The veteran is 
presently represented in this appeal by the Puerto Rico 
Public Advocate for Veterans Affairs.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Service connection is presently in effect for-post 
gastrectomy and gastrojejunostomy syndrome.  

3.  An acquired psychiatric disorder has not been shown to be 
etiologically related to the veteran's service-connected 
post-gastrectomy and gastrojejunostomy syndrome.  

4.  Prior to February 22, 1995, the veteran's 
gastrointestinal disorder was productive of no more than mild 
post-gastrectomy syndrome with infrequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms or with continuous mild manifestations.  

5.  For the period from February 22, 1995 to October 5, 1998, 
the veteran's gastrointestinal disorder has been reasonably 
shown to be productive of severe post-gastrectomy syndrome 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms and weight loss 
with malnutrition and anemia, but no more.  

6.  Beginning on October 6, 1998, the veteran's post-
gastrectomy and gastrojejunostomy syndrome is productive of 
no more than severe post-gastrectomy syndrome associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms and weight loss with 
malnutrition and anemia, but no more.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder is not proximately due 
to or the result of the veteran's service-connected post-
gastrectomy and gastrojejunostomy syndrome.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.310(a) (1998).  

2.  For the period prior to February 22, 1995, the schedular 
criteria for an evaluation in excess of 20 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, including §§ 4.3, 4.7 and Diagnostic 
Codes 7308, 7803, 7804 (1998).  

3.  For the period from February 22, 1995 to October 5, 1998, 
the schedular criteria for a 60 percent evaluation have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. Part 4, including §§ 4.3, 4.7 and Diagnostic Codes 
7308, 7803, 7804 (1998).  

4.  For the period beginning October 6, 1998, the schedular 
criteria for an evaluation in excess of 60 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, including §§ 4.3, 4.7 and Diagnostic 
Codes 7308, 7803, 7804 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted him in the development 
of his claims.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claims are 
well-grounded and that all relevant facts have been 
developed.  Accordingly, an additional remand, in order to 
allow for further development of the record, is not 
appropriate.  

I.  Service Connection for an Acquired Psychiatric Disorder 
Secondary to
Post-gastrectomy and Gastrojejunostomy Syndrome

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  Service 
connection is in effect for post-gastrectomy and 
gastrojejunostomy syndrome.

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).  

The veteran's service medical records do not refer to 
complaints of or treatment for any psychiatric disorders.  
The November 1957 separation examination included a notation 
that the veteran's abdomen and viscera were normal.  It was 
also noted that the veteran's psychiatric evaluation was 
normal.  

The veteran underwent a VA general medical examination in 
February 1959.  The examiner reported that there were no 
abnormal findings as to the veteran's nervous system.  A 
February 1959 VA gastrointestinal examination report noted 
that the veteran complained of epigastric pain not related to 
food intake since 1957.  The examiner related a diagnosis of 
duodenal ulcer, active.  VA treatment records dated in June 
1963 indicated that the veteran was treated for disorders 
including a duodenal ulcer.  

In an August 1963 statement on appeal, the veteran reported 
that he suffered from continuous nervous tension.  A 
September 1963 statement from Philip S. Gorlin, M.D., 
indicated that the veteran had been under his care since 1958 
with a diagnosis of peptic ulcer.  Dr. Gorlin reported that 
as a result of the veteran's ulcer condition and periods of 
hospitalization, he had been unable to work properly which 
had made him more nervous and would tend to aggravate his 
gastric symptoms.  

The veteran underwent a VA gastrointestinal examination in 
May 1964.  It was noted that the veteran was receiving 
psychiatric treatment irregularly.  The diagnosis was 
duodenal ulcer, active.  A VA treatment record dated from 
November 1966 noted that the veteran underwent a gastrectomy 
and gastrojejunostomy.  The diagnosis was duodenal ulcer, 
intractable to medical treatment.  

An April 1967 psychiatric evaluation from Flavio E. Alvarez, 
M.D., indicated diagnoses including premorbid personality 
with elements suggestive of a passive aggressive personality, 
aggressive type, of a schizoid personality and of a paranoid 
personality.  A psychiatric syndrome, borderline state, was 
also diagnosed.  A May 1968 VA gastrointestinal examination 
report noted final diagnoses of post-gastrectomy status with 
gastrojejunostomy, October 1966, with moderate dumping and 
moderately severe anxiety reaction.  A December 1968 
statement from Roberto A. Capestany, M.D., reported that he 
examined the veteran in November 1963 and December 1967 and 
that on both occasions, he found the veteran to be suffering 
from a psychoneurotic disorder, anxiety reaction.  

The veteran underwent a VA psychiatric examination in January 
1972.  The examiner indicated a diagnosis of anxiety 
neurosis, chronic, with strong psychophysiologic 
gastrointestinal responses and an alcohol factor.  The 
examiner commented that the disability was moderately severe.  
A January 1972 VA general medical examination report related 
diagnoses including post-gastrectomy syndrome, moderate, with 
superimposed anxiety.  

An October 1974 statement from Juan Font, psychiatrist, 
related a diagnosis of paranoid psychosis.  An October 1975 
report from Dr. G. L. Antinez, noted that the veteran was 
permanently unemployable and physically and mentally 
handicapped.  The diagnoses included chronic peptic ulcer 
disease of the duodenum, operated; secondary post-gastrectomy 
syndrome; irritable colon and chronic gastrointestinal 
dyspepsia; unconditional emotional disorder (anxiety, 
depressive reaction), "complicated" by the chronic peptic 
ulcer disease of the duodenum and the secondary post-
gastrectomy syndrome, irritable colon and gastrointestinal 
dyspepsia, "related or aggravated condition".  

The veteran underwent an additional VA psychiatric 
examination in January 1976.  The diagnosis was anxiety 
neurosis, chronic, with psychophysiologic gastrointestinal 
responses and post-gastrectomy syndrome.  The examiner 
indicated that it was his opinion that the "present mental 
condition of the veteran [was] directly due to his service-
connected condition".  A January 1976 VA gastrointestinal 
examination report related diagnoses including post-
gastrectomy syndrome, mild, with superimposed 
psychophysiologic gastrointestinal reaction.  Private 
treatment records dated from August 1976 to September 1976 
indicated that the veteran continued to receive treatment for 
his psychiatric disorder.  A December 1976 psychiatric 
examination for VA purposes noted that the veteran believed 
and the examiner agreed that it seemed possible that he 
"started to be sick" during service.  The examiner related 
a diagnosis of severe paranoid schizophrenia.  VA treatment 
records dated from December 1976 to February 1977 indicated 
that the veteran continued to receive treatment for several 
disorders including his psychiatric and gastrointestinal 
disorders.  

Private treatment records dated from April 1979 to April 1989 
referred to continuing treatment.  An April 1979 report from 
Dr. Juan Font Llabres related diagnoses including chronic 
schizophrenia, paranoid type and a May 1979 report from 
Alfredo Hurtado De Mendoza, M.D., noted that the veteran 
suffered from severe paranoid schizophrenia "due to chronic 
illness".  A June 1979 report from Dr. Rafael M. Baez noted 
a diagnosis of schizophrenic reaction, chronic, 
undifferentiated.  

VA treatment records dated from April 1982 to August 1990, 
including examination reports, also referred to continued 
treatment for multiple disorders.  A June 1989 psychiatric 
examination for VA purposes related diagnoses of generalized 
anxiety disorder and peptic ulcer disease.  Records from the 
Social Security Administration indicated that the veteran was 
receiving disability benefits.  

A July 1992 psychiatric evaluation report from Dr. Alvarez 
indicated that the veteran was first examined in April 1967.   
It was noted that a diagnosis of borderline state was 
established at that time.  Dr. Alvarez related diagnoses 
including generalized anxiety disorder, paranoid disorder and 
peptic ulcer disease.  

The veteran underwent a VA psychiatric examination in August 
1992.  The diagnoses was generalized anxiety disorder with 
strong hysterical components.  It was noted that the veteran 
had a histrionic component in his personality.  In a December 
1994 psychiatric examination report addendum, the VA examiner 
noted that he had read all the evidence in the veteran's 
claims folder paying special attention to previous reports, 
including those of different private psychiatrists.  The 
examiner stated that it was his opinion that the predominant 
symptomatology presented by the veteran was consistent with a 
generalized anxiety disorder with very strong histrionic 
components.  It was noted that he did not find evidence to 
sustain that the veteran's condition was secondary to his 
stomach condition.  The examiner commented that on the 
contrary, that it was the veteran's neuropsychiatric 
disorder, with most all the somatic components associated to 
hysterical characteristics (such as hyperventilation, 
increased abdominal cramps and gastrointestinal disturbances, 
dizziness, near-fainting sensation, etc.), that could, in a 
given situation, have an aggravating effect on his 
gastrointestinal system.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is devoid of 
sufficient objective evidence establishing an etiological 
relationship between the veteran's acquired psychiatric 
disorder and his service-connected post-gastrectomy and 
gastrojejunostomy syndrome.  The Board notes that the service 
medical records make no reference to complaints of or 
treatment for any psychiatric disorders.  The November 1957 
separation examination report included a notation that the 
veteran's psychiatric evaluation was normal.  The Board 
observes that a February 1959 VA general medical examination 
report noted that there were no abnormal findings as to the 
veteran's nervous system.  A February 1959 VA 
gastrointestinal examination report related a diagnosis of 
duodenal ulcer, active.  The Board observes that the first 
clinical reference to possible psychiatric symptomatology was 
pursuant to an August 1963 statement from Dr. Gorlin, over 
four years after the veteran's separation from service, which 
noted that the veteran had been under his care since 1958 
with a diagnosis of peptic ulcer.  Dr. Gorlin also reported 
that as a result of the veteran's ulcer condition and periods 
of hospitalization, he had been unable to work which had made 
him more nervous and tended to aggravate his gastric 
symptoms.  A May 1964 VA gastrointestinal examination report 
noted that the veteran was receiving psychiatric treatment 
irregularly.  The Board notes that the first actual clinical 
diagnosis of a psychiatric disorder, of record, was pursuant 
to a December 1968 statement from Dr. Capestany which 
reported that he examined the veteran in November 1963 and 
found him to be suffering from a psychoneurotic disorder, 
anxiety reaction.  An April 1967 psychiatric evaluation 
report from Dr. Alvarez which indicated diagnoses including 
premorbid personality with elements suggestive of a passive 
aggressive personality, aggressive type, of a schizoid 
personality and of a paranoid personality.  A psychiatric 
syndrome, borderline state, was also diagnosed at that time.  
The veteran continued to receive both private and VA 
treatment for variously diagnosed psychiatric disorders.  

The Board observes that an October 1975 report from Dr. 
Antinez noted diagnoses which included chronic peptic ulcer 
disease of the duodenum, operated; secondary post-gastrectomy 
syndrome; irritable colon and chronic gastrointestinal 
dyspepsia; unconditional emotional disorder (anxiety, 
depressive reaction), "complicated" by the chronic peptic 
ulcer disease of the duodenum and the secondary post-
gastrectomy syndrome, irritable colon and gastrointestinal 
dyspepsia, "related or aggravated condition".  The Board 
observes that the report from Dr. Antinez did indicate that 
the veteran's psychiatric disorder was "complicated" by his 
gastrointestinal disorder.  There was also a reference to a 
"related or aggravated condition".  The Board notes, 
however, that it is unclear whether Dr. Antinez was 
specifically indicating an etiological relationship between 
the veteran's psychiatric disorder and his service-connected 
gastrointestinal disorder.  Further, such opinion was 
apparently based solely on a history provided by the veteran.  
Additionally, the Board notes that a January 1976 VA 
psychiatric examination report noted a diagnosis of anxiety 
neurosis, chronic, with psychophysiologic gastrointestinal 
responses and post-gastrectomy syndrome.  The examiner 
indicated that it was his opinion that the "present mental 
condition of the veteran [was] directly due to his service-
connected condition".  The Board notes that the VA 
psychiatric examiner apparently based his conclusion on a 
history solely provided by the veteran.  Further, the 
examiner refers to the psychophysiologic gastrointestinal 
responses and it is unclear whether he is referring to such 
specific responses as opposed to a finding that a separate 
acquired psychiatric disorder was incurred as a result of the 
veteran's service-connected gastrointestinal disorder.  Also, 
the Board observes that a December 1976 VA psychiatric 
examination report noted that the veteran believed and the 
examiner agreed that it seemed possible that the veteran 
"started to be sick" during service.  Again, it is unclear 
whether the examiner was indicating that the veteran suffered 
from an acquired psychiatric disorder during service or 
whether he started with his gastrointestinal disorder during 
service.  Also, the examiner apparently based such 
conclusions on the history provided by the veteran without an 
evaluation of the record.  The Board observes that the Court 
has held that evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute "competent 
medical evidence" satisfying the Grotveit v. Brown, 5 
Vet.App. 91 (1993) requirement.  The Board also notes that 
although an examiner can render a current diagnosis based on 
his examination of the veteran, without a thorough review of 
the record, his opinion regarding etiology can be no better 
than the facts alleged by the veteran.  See Swann v. Brown, 5 
Vet.App. 229, 233 (1993).  As noted above, there is no 
indication that Dr. Antinez or that the VA psychiatric 
examiners, pursuant to the January 1976 and December 1976 VA 
psychiatric examinations, reviewed the veteran's claims 
folder prior to their evaluation of the veteran.  There is no 
evidence that such conclusions were based on anything other 
than the history provided by the veteran.  

The Board observes that subsequent private and VA treatment 
records and examination reports indicated variously diagnosed 
psychiatric disorders including paranoid schizophrenia; 
chronic schizophrenia, paranoid type; schizophrenic reaction, 
chronic, undifferentiated; severe anxiety and depressive 
reaction with psychotic features; and generalized anxiety 
disorder.  The veteran also continued to receive treatment 
for variously diagnosed gastrointestinal disorders.  The 
Board notes that an August 1992 VA psychiatric examination 
report indicated a diagnosis of generalized anxiety disorder 
with strong hysterical components.  In a December 1994 
psychiatric examination report addendum, a VA examiner noted 
that he had read all the evidence in the veteran's claims 
folder.  The examiner stated that it was his opinion that the 
predominant symptomatology presented by the veteran was 
consistent with a generalized anxiety disorder with very 
strong histrionic components.  The examiner commented that he 
did not find evidence to sustain that the veteran's condition 
was secondary to his stomach condition.  In fact, the 
examiner specifically remarked that, on the contrary, the 
veteran's neuropsychiatric disorder could, in a given 
situation, have an aggravating affect on his gastrointestinal 
system.  The Board observes that the examiner, pursuant to 
the December 1994 addendum, specifically indicated that he 
had read all the evidence in the veteran's claims folder.  
Further, the examiner also addressed whether there was an 
etiological relationship between the veteran's acquired 
psychiatric disorder and his service-connected post-
gastrectomy and gastrojejunostomy syndrome.  The Board finds, 
therefore, that the opinion expressed pursuant to the 
December 1994 psychiatric examination report addendum is more 
probative than the conclusions indicated by the examiners, 
pursuant to the January 1976 and December 1976 VA psychiatric 
examinations, and to the conclusions noted by Dr. Antinez in 
his October 1975 report.  

The Board notes that the veteran has alleged in statements 
and testimony on appeal that his claimed acquired psychiatric 
disorder was incurred as a result of his service-connected 
gastrointestinal disorder.  The Board notes, however, that 
the veteran is not competent, as a lay person, to assert that 
such disorder is etiologically related to his service-
connected gastrointestinal disorder, or to otherwise assert 
medical causation.  See Grotveit v. Brown, 5 Vet.App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
The medical evidence of record simply fails to satisfactorily 
indicate that the veteran's acquired psychiatric disorder is 
etiologically related to his service-connected post-
gastrectomy and gastrojejunostomy syndrome.  Even though 
histrionic features have been noted as to the veteran's 
service-connected gastrointestinal disorder, such is not 
equivalent to a finding that a separate acquired psychiatric 
disorder was incurred as a result of the service-connected 
disorder.  Therefore, service connection is not merited on a 
secondary basis.  38 C.F.R. § 3.310(a) (1998).  Accordingly, 
service connection for an acquired psychiatric disorder 
secondary to post-gastrectomy and gastrojejunostomy syndrome 
is not warranted.  

II.  Increased Evaluation for Post-Gastrectomy and 
Gastrojejunostomy Syndrome

The Board notes that this appeal ensues from the veteran's 
disagreement with a 20 percent disability evaluation which 
was continued for his service-connected post-gastrectomy and 
gastrojejunostomy syndrome pursuant to a December 1989 rating 
decision.  A May 1998 rating decision increased the 
disability evaluation assigned for the veteran's service-
connected gastrointestinal disorder to 40 percent effective 
February 22, 1995.  Further, a January 1999 rating decision 
increased the disability evaluation assigned for such 
disorder to 60 percent with an effective date of October 6, 
1998.  Thus, since the veteran was in receipt of a 20 percent 
evaluation prior to February 22, 1995, a 40 percent 
evaluation from February 22, 1995 to October 5, 1998, and a 
60 percent evaluation beginning October 6, 1998, this 
decision will address whether he was or is entitled to 
increased evaluations for such periods.  

A.  Prior to February 22, 1995

i.  Historical Review

The veteran's service medical records do not refer to 
complaints of or treatment for a gastrointestinal disorder.  
The November 1957 separation examination report included a 
notation that the veteran's abdomen and viscera were normal.  

The veteran underwent a VA gastrointestinal examination in 
February 1959.  He complained of epigastric pain since 1957.  
The examiner indicated a diagnosis of duodenal ulcer, active.  
In March 1959, service connection was granted for a duodenal 
ulcer.  A 20 percent disability evaluation was assigned.  

VA treatment records dated in June 1993 indicated diagnoses 
including a duodenal ulcer.  A September 1963 statement from 
Dr. Gorlin noted that the veteran had been under his care 
since 1958 with a diagnosis of a peptic ulcer.  

The veteran underwent a VA gastrointestinal examination in 
May 1964.  The diagnosis was duodenal ulcer, active.  A VA 
treatment record dated in November 1966 indicated that the 
veteran underwent a gastrectomy and gastrojejunostomy.  The 
diagnosis, at that time, was duodenal ulcer, intractable to 
medical treatment.  

In December 1966, the veteran's service-connected duodenal 
ulcer was recharacterized as post-gastrectomy and 
gastrojejunostomy syndrome.  The 20 percent disability 
evaluation was continued effective January 1, 1967.  

ii.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  A 20 
percent evaluation is warranted for mild post-gastrectomy 
syndrome with infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or with continuous 
mild manifestations.  A 40 percent requires moderate post-
gastrectomy syndrome with episodes of epigastric disorders 
with characteristic mild circulatory symptoms after meals, 
diarrhea and weight loss.  A 60 percent evaluation requires 
severe post-gastrectomy syndrome associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  This is the maximum schedular rating assignable 
under this code.  38 C.F.R. Part 4, Diagnostic Code 7308 
(1998).  A 10 percent evaluation is warranted for superficial 
poorly nourished scars with repeated ulceration.  38 C.F.R. 
Part 4, Diagnostic Code 7803 (1998).  A 10 percent evaluation 
is warranted for superficial scars which are tender and 
painful on objective demonstration.  38 C.F.R. Part 4, 
Diagnostic Code 7804 (1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

A June 1989 psychiatric examination report for VA purposes 
related diagnoses including generalized anxiety disorder and 
peptic ulcer disease.  The veteran underwent a VA 
gastrointestinal examination in November 1989.  He reported 
that since he underwent a subtotal gastrectomy and 
gastrojejunostomy he had suffered epigastric burning pain, 
heartburn and easy satiety.  The veteran also complained of 
frequent nausea and vomiting.  It was noted that the veteran 
weighed 155 pounds.  The examiner reported that the veteran's 
abdomen was soft and depressible with a tender epigastrium.  
There was no regurgitation or rebound and no versceromegaly 
or gastric splash.  The examiner reported that there was 
normal peristalsis and normal stools.  The diagnoses included 
status post-gastrectomy, subtotal for duodenal ulcer.  A 
November 1989 report of a gastrointestinal series related an 
impression of status post partial gastrectomy with 
gastrojejunostomy, nor abnormality seen.  

VA treatment records dated from April 1990 to August 1990 
indicated that the veteran was treated for several disorders.  
A July 1992 psychiatric evaluation report from Dr. Alvarez 
related diagnoses including generalized anxiety disorder, 
paranoid disorder and peptic ulcer disease.  

The veteran underwent a VA gastrointestinal examination in 
August 1992.  He complained of heartburn, epigastric pain, 
nausea, bile, vomiting, and diarrhea with cold sweats after 
meals.  The examiner noted that the veteran's abdomen was 
soft and depressible with well-healed surgical scars and no 
gastric splash.  There were normal peristalsis movements, 
normal stools and the veteran was guaiac negative.  It was 
noted that the veteran's current weight was 149 pounds and 
that his maximum weight the previous year was 155 pounds.  
The examiner reported that the veteran was not anemic and 
there was no history of recurrent hematemesis or melena.  It 
was observed that the veteran did complain of daily vomiting 
and that the area of pain was mostly epigastric.  The 
examiner reported that an August 1992 gastrointestinal series 
showed status post Billroth II without evidence of recurrence 
and a small diverticulum was seen at the stomach cardia.  The 
diagnosis was status post gastrectomy with Billroth II 
anastomosis.  

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of record 
fails to indicate that the veteran suffers from 
symptomatology productive of more than mild post-gastrectomy 
syndrome with infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or with continuous 
mild manifestations for the period prior to February 22, 
1995.  38 C.F.R. Part 4, Diagnostic Code 7308 (1998).  The 
August 1992 VA gastrointestinal examination report noted that 
the veteran complained of heartburn, epigastric pain, nausea, 
bile, vomiting and diarrhea with cold sweats after meals.  It 
was reported that the veteran's current weight was 149 pounds 
and that his maximum weight was 155 pounds over the previous 
year.  The examiner indicated that the veteran's abdomen was 
soft and depressible with well-healed surgical scars and no 
gastric splash.  Further, there were normal peristalsis 
movements, normal stools and the veteran was guaiac negative.  
The examiner specifically noted that the veteran was not 
anemic and that there was no history of recurrent hematemesis 
or melena.  The diagnosis was status post-gastrectomy with 
Billroth II anastomosis.  Additionally, the Board observes 
that a June 1989 VA gastrointestinal examination report noted 
that the veteran complained of epigastric burning pain, 
heartburn and easy satiety as well as frequent nausea and 
vomiting.  The examiner reported that the veteran's abdomen 
was soft and depressible with a tender epigastrium and that 
there was no regurgitation or rebound, verceromegaly or 
gastric splash.  The diagnosis, at that time, was status 
post-gastrectomy, subtotal, for duodenal ulcer.  

The Board observes that the medical evidence of record fails 
to indicate that the veteran suffers from moderate post-
gastrectomy syndrome with episodes of epigastric disorders 
with characteristic circulatory symptoms after meals, 
diarrhea and weight loss as required for a 40 percent 
evaluation pursuant to the appropriate schedular criteria 
noted above for the period in question.  The Board observes 
that the August 1992 VA general medical examination report 
did note that the veteran complained of diarrhea with cold 
sweats after meals as well as nausea and vomiting and 
epigastric pain.  However, there is no clinical evidence of 
circulatory disturbances after meals or weight loss as a 
result of the veteran's service-connected gastrointestinal 
disorder.  The August 1992 VA gastrointestinal examination 
report solely indicated that the veteran's weight was 149 
pounds with a weight of 155 pounds over the previous year.  
Also, there was no anemia, hematemesis, melena, or gastric 
splash indicated pursuant to either the August 1992 or June 
1989 VA gastrointestinal examination reports.  The evidence 
of record simply fails to indicate that the veteran suffered 
from symptomatology, reflective of moderate post-gastrectomy 
syndrome, for the period prior to February 22, 1995.  

Further, the Board also observes that the clinical and other 
probative evidence of record fails to indicate that the 
veteran suffers from poorly nourished scars with repeated 
ulceration or from tender and painful scars on objective 
demonstration, such as would warrant a separately assignable 
compensable evaluation.  38 C.F.R. Part 4, Diagnostic Code 
7803, 7804 (1998).  The August 1992 VA gastrointestinal 
examination report noted that the veteran had well-healed 
surgical scars.  Therefore, the Board concludes that the 20 
percent disability evaluation sufficiently provides for the 
veteran's level of disability for the period in question.  
Accordingly, the Board concludes that an increased evaluation 
for post-gastrectomy and gastrojejunostomy syndrome for the 
period prior to February 22, 1995, is not warranted.  

B.  For the Period from February 22, 1995 to October 5, 1998

The veteran underwent a VA gastrointestinal examination in 
February 1995.  He complained of daily nausea and vomiting of 
biliary contents after noon meals.  The veteran also reported 
that immediately after eating, almost on a daily basis, he 
would develop epigastric pain associated with heartburn, 
dizziness and weakness with mild relief with medications.  He 
also stated that he suffered excessive bloating and 
complained of diarrhea episodes almost daily.  It was 
observed that the veteran further complained of anorexia and 
loss of strength.  The veteran denied postcibal palpitations, 
sweating, abdominal cramps or collapse after meals.  The 
examiner reported that the veteran was an undernourished 
male.  His weight was 150 pounds.  The examiner noted that 
there was a well-healed abdomen scar.  The examiner indicated 
that the veteran's abdomen was soft and depressible with 
tenderness to palpation at the epigastric area.  There were 
increased bowel sounds, but no hepatosplenomegaly.  The 
examiner additionally referred to a current weight of 155.  
It was noted that here was no history or anemia or 
hematemesis.  It was observed that the veteran did report 
that he suffered melena episodes once weekly.  The diagnoses 
included status post Billroth II, dumping syndrome secondary 
to status post Billroth II, hypercholesterolemia and 
gastroesophageal reflux.  The examiner commented that the 
veteran had severe gastrointestinal disease.  

A May 1998 rating decision increased the disability 
evaluation assigned for the veteran's service-connected post-
gastrectomy and gastrojejunostomy syndrome, which was 
increased to 40 percent effective February 22, 1995.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record indicates that the veteran suffers from 
symptomatology reasonably shown to be productive of severe 
post-gastrectomy syndrome associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms and weight loss with malnutrition and anemia for the 
period from February 22, 1995 to October 5, 1998.  38 C.F.R. 
Part 4, Diagnostic Code 7308 (1998).  The February 1995 VA 
gastrointestinal examination report noted that the veteran 
complained of daily nausea and vomiting of biliary contents 
after noon meals.  The veteran also indicated that 
immediately after eating, he would develop epigastric pain 
associated with heartburn, dizziness and weakness.  The 
veteran further complained of anorexia and loss of strength 
and diarrhea episodes almost daily.  It was noted that the 
veteran denied postcibal palpitations, sweating, abdominal 
cramps or collapse after meals.  The examiner reported that 
the veteran was an undernourished male.  His weight was 
listed as both 150 pounds and 155 pounds.  The examiner 
reported that the veteran's abdomen was soft and depressible 
with tenderness to palpation at the epigastric area.  It was 
noted that there was no history of anemia or hematemesis, but 
that the veteran reported that he suffered melena episodes 
once weekly.  The diagnoses included status post Billroth II, 
dumping syndrome secondary to status post Billroth II, 
hypercholesterolemia and gastroesophageal reflux.  The 
examiner specifically commented that the veteran had severe 
gastrointestinal disease.  

The Board observes that the evidence of record for the period 
in question does indicate that the veteran had complaints of 
nausea, heartburn, dizziness, weakness, diarrhea, anorexia 
and melena episodes once weekly.  Further, the examiner noted 
that the veteran was undernourished and specifically 
indicated that he had severe gastrointestinal disease.  
Therefore, the Board is of the view that the evidence is at 
least in equipoise as to whether a 60 percent evaluation, 
reflecting severe post-gastrectomy syndrome associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms and weight loss with 
malnutrition and anemia, is more nearly indicative of the 
veteran's disability picture under the facts of this case.  
The Board notes that the 60 percent disability evaluation is 
the maximum schedular evaluation appropriately assignable for 
the disability at issue.  

Further, the Board observes that the clinical and other 
probative evidence of record fails to indicate that the 
veteran suffers from poorly nourished scars with repeated 
ulceration or tender and painful scars on objective 
demonstration, such as  would warrant a separately assignable 
compensable evaluation.  38 C.F.R. Part 4, Diagnostic Code 
7803, 7804 (1998).  The February 1995 VA gastrointestinal 
examination report noted that there was a well-healed abdomen 
scar.  Therefore, the Board concludes that the evidence is 
sufficiently in equipoise to warrant a 60 percent evaluation 
for the veteran's service-connected post-gastrectomy and 
gastrojejunostomy syndrome for the period from February 22, 
1995 to October 5, 1998.  

C.  Subsequent to October 6, 1998

The veteran underwent a VA gastrointestinal examination in 
August 1998.  It was noted that the veteran had dumping 
syndrome with diarrhea and dizziness.  The examiner noted 
that there was no evidence of circulatory disturbances after 
meals with possible nausea.  It was reported that the veteran 
complained of epigastric discomfort and that he had episodes 
of colic on occasion.  The examiner noted that the veteran 
was complaining of loss of weight.  His current weight was 
138 pounds with a previous weight of 143 pounds.  There were 
no signs of anemia.  The examiner indicated that the 
anastomosis system was adequate and that dumping syndrome was 
suspected.  The examiner reported that the veteran had small 
diverticular image and stomach cardia with no evidence of 
partial obstruction.  It was observed that the laboratory 
tests were within normal limits.  The diagnoses included 
status post-partial gastrectomy with gastrojejunostomy 
Billroth II with normal distensibility of the anastomosis and 
dumping syndrome.  

Private treatment records dated in October 1998 indicated 
that the veteran continued to receive treatment for his 
gastrointestinal disorder.  An October 1998 endoscopy report 
noted that the veteran reported significant weight loss (20 
pounds), chills after meals, abdominal pain and diarrhea.  
The impression was bile gastritis and status post Billroth 
II.  An October 1998 statement from Miguel A. Migraner, M.D., 
indicated that the veteran suffered from dumping syndrome 
status post-gastrectomy.  It was also reported that the 
veteran suffered from gastritis.  

A January 1999 rating decision increased the disability 
evaluation assigned for the veteran's service-connected 
gastrointestinal disorder to 60 percent effective October 6, 
1998.  The 60 percent disability evaluation has remained in 
effect.  

The Board observes that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of more than severe post-
gastrectomy syndrome associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia for 
the period beginning October 6, 1998.  38 C.F.R. Part 4, 
Diagnostic Code 7308 (1998).  The Board notes that the 
maximum schedular evaluation appropriately assignable for the 
disability at issue is already in effect.  There is no other 
applicable rating diagnostic code under which a higher rating 
may be assigned.  The most recent August 1998 VA 
gastrointestinal examination report noted that the veteran 
complained of epigastric discomfort and episodes of colic on 
occasion.  It was also noted that the veteran had dumping 
syndrome with diarrhea and dizziness.  The examiner noted 
that there was no evidence of circulatory disturbances after 
meals.  It was observed that the veteran complained of loss 
of weight and that his current weight was 138 with a previous 
weight of 143 pounds.  The examiner reported that there were 
no signs of anemia and that laboratory tests were within 
normal limits.  The diagnoses included status post-partial 
gastrectomy with gastrojejunostomy Billroth II with normal 
distensibility of the anastomosis and dumping syndrome.  The 
Board observes that an October 1998 endoscopy report noted 
that the veteran indicated that he had significant weight 
loss of 20 pounds, chills after meals, abdominal pain and 
diarrhea.  The impression was bile gastritis and status post 
Billroth II.  An October 1998 statement from Dr. Migraner 
referred to similar diagnoses.  

As noted above, the veteran is already in receipt of the 
maximum allowable disability evaluation for his service-
connected gastrointestinal disorder.  Further, the clinical 
and other probative evidence of record fails to indicate that 
the veteran suffers from poorly nourished scars with repeated 
ulceration or tender and painful scars on objective 
demonstration, such as  would warrant a separately assignable 
compensable evaluation.  38 C.F.R. Part 4, Diagnostic Code 
7803, 7804 (1998).  A February 1995 VA gastrointestinal 
examination report noted that there was a well-healed abdomen 
scar.  Therefore, the Board concludes that the 60 percent 
disability evaluation sufficiently provides for the veteran's 
present level of disability.  Accordingly, an increased 
evaluation for post-gastrectomy and gastrojejunostomy 
syndrome for the period beginning October 6, 1998, is not 
warranted.  

ORDER

Service connection for an acquired psychiatric disorder 
secondary to post-gastrectomy and gastrojejunostomy syndrome 
is denied.  An evaluation in excess of 20 percent for post-
gastrectomy and gastrojejunostomy syndrome prior to February 
22, 1995 is denied.  A 60 percent evaluation is granted for 
post-gastrectomy and gastrojejunostomy syndrome for the 
period from February 22, 1995, subject to the laws and 
regulations governing the award of monetary benefits.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

